Citation Nr: 1015169	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as to due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for 
peripheral neuropathy of the left lower extremity, to include 
as secondary to diabetes mellitus, type II and entitlement to 
service connection for peripheral neuropathy of the right 
lower extremity, to include as secondary to diabetes 
mellitus, type II are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have been 
exposed to herbicides while serving at Eglin Air Force Base 
during his period of active service.  

2.  The currently demonstrated diabetes mellitus is shown to 
have been manifested to a degree of at least 10 percent 
disabling.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
Type II diabetes mellitus disability is due to herbicide 
exposure during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1132, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus, 
type II, due to exposure in service to herbicides.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The record does not reveal and the Veteran does not contend 
that he served in the Republic of Vietnam during the Vietnam 
era.

Nevertheless, Veterans who were otherwise exposed to such 
herbicides may also take advantage of those presumptive 
health effects.  However, unlike Vietnam Veterans, they are 
required to prove that they were, in fact, exposed to 
herbicides during their military service.  That is, they do 
not enjoy the benefit of a presumption of exposure as do 
Vietnam Veterans.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran asserts that he was exposed to herbicides while 
stationed at Eglin Air Force Base (AFB), Florida.  His 
service personnel records reflect he was present at the base 
from August 1964 to October 1965.  

Records from the Agency for Toxic Substances & Disease 
Registry (ATSDR), a federal public health agency of the U.S. 
Department of Health and Human Services, in a Petitioned 
Public Health Assessment, show that between 1962 and 1970, 
the United States Air Force conducted tests at Eglin AFB to 
evaluate the effectiveness of spray patterns used in 
delivering various herbicides including Agent Orange.  
Further, ATSDR records show that Agent Orange and other 
herbicides were stored at Eglin AFB.  See, e.g., 
www.atsdr.cdc.gov/hac/pha/eglin/egl-p2.html.

In addition, materials submitted from the U.S. Department of 
Defense reveal that the Eglin AFB was the site of testing of 
herbicide agents Orange, Purple, White, and Blue.  These 
documents reveal that Agent Orange was tested from 1962 to 
1968, Agent Purple was tested from 1962 to 1968, Agent White 
was tested from 1967 to 1970, and Agent Blue was tested from 
1968 to 1970.

The Veteran reported in his testimony before the undersigned 
Veterans Law Judge that he used to take a shortcut across a 
field where test spraying and test firing was accomplished, 
fished at a pond on the base, was stationed at Epler air 
field, was directly sprayed by an unknown chemical, and used 
hand sprayers to control foliage with herbicides.

Accordingly, as the Veteran's service personnel records 
reveal that the Veteran served at Eglin AFB during the period 
when testing of herbicides was completed, the Board finds 
that the Veteran is shown as likely as not to have been 
exposed to herbicides while on active duty.  

The Veteran's post service treatment records reveal that the 
Veteran is currently diagnosed with diabetes mellitus, type 
II, and has been prescribed insulin.  As such the Veteran's 
diabetes mellitus, type II, is shown to have manifested to a 
degree of at least 10 percent disabling.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

As diabetes mellitus, type II, is one of the diseases listed 
in 38 C.F.R. § 3.309(e) and the Veteran's exposure to an 
herbicide is demonstrated by the evidence, the Veteran's 
diabetes mellitus, type II, is presumed to be related to the 
Veteran's in-service exposure.  See Pearlman v. West, 11 Vet. 
App. 443 (1998).  As such, entitlement to service connection 
for diabetes mellitus, type II, is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as to due to herbicide exposure, is granted.


REMAND

The Veteran seeks entitlement to service connection for 
peripheral neuropathy of the left lower extremity and the 
right lower extremity, both to include as secondary to 
diabetes mellitus, type II.  

The Veteran reported in his testimony before the undersigned 
Veterans Law Judge that he has received care for his 
conditions at the Mayo Clinic in Scottsdale, Arizona, and 
that he has, as recently as 2008 been treated as an inpatient 
at the James A. Haley VA Hospital in Tampa, Florida.  In 
addition, the post service treatment records associated with 
the claims folder reveal that the Veteran received continuous 
care at the VA Orlando Outpatient Clinic (OPC).

Review of the claims folder does not reveal any records of 
treatment from the Mayo Clinic in Scottsdale, Arizona, any 
records of treatment at the James A. Haley Veteran's 
Hospital, in Tampa, Florida, dated in 2008, or any treatment 
records from the VA Orlando OPC dated after February 2008.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the AMC 
should attempt to obtain the Veteran's treatment records from 
the Mayo Clinic in Scottsdale, Arizona and the Veteran's 
complete treatment records from the James A. Haley Veteran's 
Hospital and the VA Orlando OPC.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his reported bilateral lower 
extremity peripheral neuropathy.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's post service treatment records reveal that in a 
treatment note dated in March 2006 the Veteran was diagnosed 
with insulin-dependent diabetes mellitus with neuropathy.  
However, the record does not indicate the location of the 
neuropathy and subsequent medical treatment records do not 
report a diagnosis of neuropathy and report normal extremity 
motor strength.  Accordingly, on remand, it is necessary to 
afford the Veteran a VA medical examination to determine the 
nature, extent, onset and etiology of any neuropathy found to 
be present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
pertinent VA medical records pertaining 
to the Veteran that are dated since 
February 2008, including records of 
inpatient treatment at the James A. Haley 
Veteran's Hospital and the VA Orlando 
OPC.

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from the Mayo 
Clinic in Scottsdale, Arizona.  Any 
additional pertinent records identified 
by the appellant during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the appellant, and 
associated with the claims file.

3.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any neuropathy found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
neuropathy found to be present is related 
to or had its onset during service, 
including exposure to contaminants in 
service.  If not, the examiner should 
opine as to whether it is at least as 
likely as not that any neuropathy found 
to be present is secondary to or 
permanently aggravated by the Veteran's 
diabetes mellitus, type II.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


